DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/13/2022 has been entered.
New claims 23-28 have been added.  Claims 3, 4, 9, and 10 have been cancelled.  Claims 1, 2, 5-8, and 11-28 are pending in the application.
The provisional 101/Statutory Double Patenting rejection of claim 22 is withdrawn in view of amendments in both the instant and reference applications.

Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered.
Applicant’s argument that “[b]ecause the claim features were previously pending before the Examiner, Applicant submits that should Examiner further reject claim 1, any such rejection must be made on a non-final basis” is not persuasive.  First, examiner notes that the claim features were pending in separate dependent claims and, potentially, separate embodiments, and that the combination of such features was not previously claimed, and that such combination now justifies a new ground of rejection.  Further, examiner notes that the rejection presented below addressing amended claim 1 may not be considered a new ground of rejection relative to the aforementioned subject matter, as it essentially addresses previously presented claim 10 (the limitations of previously presented claims 3 and 4 were already addressed with the same ground of rejection as previously presented claim 1, and the further limitations of claim 10 were addressed with a further ground of rejection which is now incorporated to reflect the amended subject matter of claim 1).  As such, under either interpretation, finality is appropriate.
Regarding arguments that Ly and Ogiwara fail to teach arrangements in which three filters are arranged in descending order of pore diameter, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Ly teaches systems with an ion exchange filter having upstream filters with larger pore sizes (and some benefits associated therewith e.g. reduced residues in the solvent), and Ogiwara teaches systems with an ion exchange filter having a downstream filter with a smaller pore size (and some benefits associated therewith e.g. additional particle removal).
Applicant’s arguments regarding newly presented claims 23, 24, 26, and 27 are persuasive, and those claims are allowed.  New claims 25 and 28 are addressed below; as in Kagiyama, alternative groups such as quaternary ammonium groups and hydroxyl groups would have been obvious to include in ion exchange membrane layers for their particular benefits such as acid removal, stain resistance, and the like.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/992,499 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim (including via dependency the features of copending claim 1) recites substantially the same method of operation as instant claim 22.  Regarding the amendments to instant claim 22, corresponding amendments to reference claim 1 (incorporated into reference claim 21) teach or suggest the same features, or such features are rendered obvious over the reference claims including e.g. reference claims 4 and 11 to more explicitly explain the required size relationship.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 11, and 25 of copending Application No. 16/933,422 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim requires a membrane with an adsorptive group (and a method of use of such a membrane), and the groups recited as adsorptive groups in e.g. reference claim 2 include hydrophilic groups such that there is considerable overlap in scope.  Further, as noted in reference claims 4 and 11, embodiments in which upstream and downstream filters with the required pore size relationship are provided is at least suggested.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, 11-14, 16, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US PGPub 2015/0343391 A1) (or in the alternative over Ly et al in view of Kumai et al (US PGPub 2002/0128430 A1), or Ly et al in view of Cheng et al (US PGPub 2004/0154986 A1), or Ly et al in view of Gjoka et al (US PGPub 2016/0144322 A1)) in view of Ogiwara et al (JP 2016-073922 A).
	With respect to claim 1, Ly teaches a purifier for removing metal from an organic solvent [Abs] which can include a plurality of microporous membranes with neutral surfaces, as well as at least one microporous PTFE membrane for ion exchange [0034, 0012].  The microporous membranes may be modified with amide and the ion exchange PTFE membrane may be modified with sulfonic acid [0012].  Each amide-modified membrane can also be PTFE [0012].  The ion exchange membrane may be bonded with at least one of the amide-modified membranes [claim 9, 0037].  Given the broadest reasonable interpretation, this appears to satisfy the claimed invention at least including a filter A3, including multiple filters i.e. several microporous amide-modified membranes, and at least one multilayer structure with at least one amide-modified membrane bonded to at least one sulfonic-acid modified membrane.
Alternatively, if this is not considered sufficient recitation of a laminate structure for e.g. the ion exchange membrane, see Kumai [0002].  Fluoropolymer ion exchange resins are common in the art with laminate structures, in which some layers contain (hydrophilic) carboxylic acid groups and others contain (hydrophilic) sulfonic acid groups.  It would have been obvious to one of ordinary skill in the art to employ such groups on the layers in Ly’s taught process as the ion exchange membrane because, as in Kumai, it represents a standard structure of fluoropolymer ion exchange membranes.
Alternatively regarding embodiment A2, the use of a material which is a copolymer of TFE and another polymer would have been obvious to one of ordinary skill in the art in view of at least Cheng, which teaches formation of membranes including e.g. poly(PTFE-co-PFVAE) or poly(PTFE-co-FEP) [0030] and teaches that such copolymers are beneficial because they withstand the conditions of e.g. semiconductor industry applications while also being thermoplastic in nature (compared to standard PTFE) due to easier molding and shaping [0008].  It would have been obvious to include such materials in the system taught by Ly for these benefits for at least some of the membranes.
Alternatively regarding embodiment A1, the use of a material with an ionomer coating according to the claim is known in the art as in Gjoka, which teaches microporous membranes which are non-dewetting [Abs] which may have utility in e.g. ion exchange applications [0024] and may be incorporated into e.g. photoresist and related applications [0233], which are formed from PTFE supports [0100].  The ionomer coating has the same restrictions as those required by the claim limitation including the use of units (OF-1), (OF-2), or (OF-3), transformable functional groups consistent with those claimed, as well as iodine and/or bromine atoms [0026-0031].  It would have been obvious to one of ordinary skill in the art to include coated membranes such as those taught by Gjoka in the system of Ly, because as in Gjoka these membranes are suitable for the applications taught by Ly (e.g. filtering of solutions for cleaning in the semiconductor industry or the like) and may be suitable for ion exchange functions, and they have improved properties in particular regarding wettability.
Applicant amended to require that the filter B includes at least one filter BU disposed on an upstream size with a larger pore size than filter A, as well as at least one filter BD disposed on a downstream side with a smaller pore size than filter A.  Ly teaches that the several microporous amine-modified membranes may be disposed upstream of the ion exchange membrane [0012] such that they can represent filter BU.  Ly teaches that the microporous upstream membranes have a larger pore size than the ion exchange membrane [0012].  Ly is silent to a filter BD with a smaller pore size.
However, Ogiwara teaches a similar system with an ion removal filter (4), and that a second filter (5) can be provided downstream with particle removal diameter of 20 nm or less [pg. 3, first paragraph; Fig. 1], and that these may be formed from polyamide (nylon), PE, PP, PS, and the like [pg. 3, line 8].
It would have been obvious to one of ordinary skill in the art to provide a smaller pore size in a downstream filter in the system taught by Ly because, as in Ogiwara, such a filter may be useful for e.g. particle removal.
With respect to claim 5, as above Ly teaches that the ion exchange membrane may have a pore size of 1-25 nm, and that the upstream membranes may have a larger pore size.  As such, providing an upstream membrane with a pore size larger than 20 nm would at least have been obvious to one of ordinary skill in the art in view of the teachings of Ly.
With respect to claim 8 and 13, Ly teaches as above but is silent to a return flow path to return fluid to an upstream side of the filters.
However, Ogiwara teaches a similar system and method for filtering organic solvents for e.g. resist applications, including multiple filters in suitable structure and in fluid communication with suitable flow path [Abs], and teaches a return flow path which returns fluid from a downstream side of the filters to an upstream side of the filters, as a loop [Figs. 1-2], including a tank (2) in series with the filters.
It would have been obvious to one of ordinary skill in the art to include such a recirculation loop in Ly’s taught system to allow for e.g. multiple filtration passes before use.
	With respect to claims 11 and 12, the downstream filters taught by Ogiwara may be formed from polyamide (nylon), PE, PP, PS, and the like [pg. 3, line 8] and, as above, the filter is designed to remove 20 nm particles and to have a smaller pore size than the filter A (Ly teaches that the ion exchange filter i.e. filter A may have a pore size of about 1-25 nm), such that providing a pore size for BD as equal to or smaller than 20 nm would at least have been obvious.
	With respect to claim 14, the membranes and filtration device may be installed downstream of a tank in use [0026].
	With respect to claim 16, see MPEP 2115; the material worked upon by a device is not accorded patentable weight and does not distinguish over the device taught by Ly.  Regardless, Ly teaches employing the filters in e.g. wafer washing processes [0002].
	With respect to claim 19, Ly teaches employing the filters for filtration e.g. removing metal from a solvent [Abs].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al in view of Kumai et al and in view of Ogiwara et al.
Ly teaches as above but is silent to each of the first and second hydrophilic group being as claimed.
However, Kumai teaches ion exchange membranes of fluoropolymers are widely employed in the form of laminates where layers are provided with e.g. carboxylic acid groups and layers containing sulfonic acid groups [0002].
It would have been obvious to one of ordinary skill in the art to employ such groups on the layers in Ly’s taught process as the ion exchange membrane because, as in Kumai, it represents a standard structure of fluoropolymer ion exchange membranes.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al) in view of Ogiwara et al, further in view of Raman (US PGPub 2009/0039019 A1).
	Ly teaches as above but is silent to an upstream filter with a resin having an ion exchange group such as an acid or a base.
However, Raman teaches articles that can contain membranes with ion exchange resins including two or more types of resins [Abs] e.g. for removal of metal in photoresist [0002] and provides embodiments in which separate membranes are provided with separate ion exchange groups [0027] and this allows for e.g. the use of both cation exchange and anion exchange functionalities [0008].  At least one of the resins may include e.g. acid groups or suitable cationically charge groups e.g. for cation exchange or anion exchange, respectively [0051-0052] such that the use of e.g. acid or base groups at minimum would have been obvious.
As such, it would have been obvious to one of ordinary skill in the art to modify the system of Ly to feature an upstream membrane with a suitable ion exchange resin because, as in Raman, it may be useful to provide multiple ion exchange membranes in series, to allow for different resins with different materials in an overall purification process.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al) in view of Ogiwara et al, further in view of Hada et al (US PGPub 2006/0014098 A1).
Ly teaches as above, but is silent to a filter upstream of the tank with a pore size greater than about 20 nm.
However, Hada teaches process for producing photoresist composition [Abs] and teaches that it may be beneficial to provide multiple filtration steps before various tanks [0075], including with filters over 20 nm (e.g. about 0.2 or 0.1 or 0.04 µm), to improve the stability of the composition [0039, 0087-0090].
It would have been obvious to one of ordinary skill in the art to provide multiple tanks with multiple filtration steps e.g. to store liquid both before and after filtration, including before and after coarser filtration steps, in Ly’s taught system to improve the stability of the product as suggested by Hada.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al) in view of Ogiwara et al, further in view of Kagiyama et al (US 4,788,043) and/or Clark et al (US 5,242,468).
Ly teaches as above but is silent to the use of a distiller upstream.  Ogiwara teaches as above, and teaches that distillation is known in the art for purification but may not be able to remove e.g. all metal particles [pg. 2 lines 36-44] and is silent to the use of filtration in combination with distillation.
However, Kagiyama teaches processes for semiconductor washing and organic solvent purification [Abs] and teaches that the organic solvent cleaning may preferably include distillation, and further that the output (7) or a pervaporation step or the output (14) of a distillation step may preferably be filtered via microporous membrane to prevent particle accumulation [Fig. 2, Col. 8 lines 29-51].  Distillation is considered necessary to ensure removal of particular organic contaminants [Col. 3 lines 55-67].  Similarly, Clark teaches treatment of semiconductors with ultra-high purity liquids [Abs] and liquid treatment systems associated therewith, and teaches it may be beneficial to perform e.g. distillation to generate gaseous materials which are able to be filtered to a finer degree [Col. 3 line 64-Col. 4 line 11] and teaches that distillation and filtration can therefore be use din combination [reference claim 5].
It would have been obvious to one of ordinary skill in the art to modify the system taught by Ly to include an upstream distillation step, because Ogiwara suggests the utility of distillation in the field, and Kagiyama and Clark teach particular benefits associated with distillation (i.e. removal of certain organic contaminants, or allowing for at least some treatment to occur in the gas phase) and both suggest the combination of distillation with filtration to produce high purity liquids in appropriate processes e.g. with organic solvents.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al) in view of Ogiwara et al and in view of Kagiyama et al and/or Clark et al, further in view of Ji et al (US PGPub 2007/0265478 A1).
Ly, Ogiwara, and the rest teach as above, but are silent to the specific use of at least two distillation columns or the like in series.
However, Ji teaches systems for preparation of solvent in an etching process [Abs] which involves in various steps filtration and distillation to produce the high purity material, and teaches that at least two distillation columns may be used and that they may be operated under different conditions; a first distillation tower is operated to remove low-boiling point organics, and the second tower is operated to remove high-boiling point organics [0056].
It would have been obvious to one of ordinary skill in the art to further modify the system of Ly  to include at least two distillation columns because, as in Kagiyama and Clark, such columns are useful even for liquid organic solvent purification and, as in Ji, the use of multiple columns allows for targeting removal of contaminants of different volatility levels.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al, or Ly et al in view of Cheng et al, or Ly et al in view of Gjoka et al) in view of Ogiwara et al, further in view of Sakamoto et al (US PGPub 2014/0131278 A1).
Ly teaches as above but is silent to washing of the filter (or other liquid contact areas) before liquid treatment.
However, Sakamoto teaches filter system conditioning [Abs] and teaches that, for systems employed in high-purity operations e.g. chemical purification in semiconductor industry, it is desirable to ensure that the filters themselves do not introduce any contaminants into the chemicals [0001-0002], and teaches washing with a suitable purging liquid which is compatible with the overall process.
It would have been obvious to one of ordinary skill in the art to modify the system taught by Ly to feature a washing step to wash the filters and other liquid contact areas because, as in Sakamoto, this reduces the risk that such elements will introduce contaminants into the chemical being purified.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (or Ly et al in view of Kumai et al) in view of Kagiyama.
Ly and Kumai teach as above but are silent to a laminate in which both layers contain the claimed groups e.g. hydroxyls, quaternary ammonium groups, thiols, and the like.
However, Kagiyama teaches aspects of ion exchange membranes and the like and teaches that groups such as quaternary ammonium groups (for e.g. anion exchange functionality) and hydroxyl groups (for cation exchange functionality) each have particular benefits which may lead one of ordinary skill in the art to employ them, particularly that the quaternary ammonium groups allows for removal of acid components, and the hydroxyl group provides good stain resistance and long life.  It would have been obvious to employ groups such as these in the system of Ly for these benefits.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (or in the alternative, over the combination of Ogiwara et al and Aamer et al (US PGPub 2016/0288059 A1)) in view of Ly et al.
	Ogiwara teaches a system and method for filtering organic solvents for e.g. resist applications, including multiple filters in suitable structure and in fluid communication with suitable flow path [Abs].  One of the filters may include a fluororesin, the two filters are preferably different materials [pg. 2, lines 16-21], and the fluororesin is preferably modified to have a surface with an acid group [pg. 2 lines 23-24].  Given the broadest reasonable interpretation, this may be considered a coating with a hydrophilic group i.e. at least the surface layer being a modified fluororesin.
Alternatively, if this is not considered sufficient disclosure of a coating with a hydrophilic group, Aamer teaches hydrophilically modified fluoropolymer supports [Abs] with coatings [0003] which provide benefits e.g. the strength and chemical resistance of the fluororesin combined with the hydrophilic application specificity of the coating [0001] which materials are suitable for filtration applications [Abs] including metal removal, photoresist filtering, and the like [0066].  The process of coating is designed to ensure that the stability of the support is not compromised and which provides a stable functionality [0002].  The materials may be provided in suitable filtration structures including housings with inlet and outlet and the like e.g. for dead-end or crossflow applications [0068-0069].  Aamer is silent to the use of a second filter of a different kind in a connected system.
It would have been obvious to one of ordinary skill in the art to modify Ogiwara’s taught system to employ a membrane with a specific coating as in Aamer because Aamer teaches that this provides good functionality without compromising the stability of the support or of the functional layer.  Similarly, it would have been obvious to one of ordinary skill in the art to modify Aamer’s taught membranes to include them in systems which provide at least one additional type of filter because Aamer teaches that two separate filters are preferably employed for useful applications such as organic solvent filtration, e.g. to provide separate particle removal as in Ogiwara.  In either case, the claimed invention would have been obvious to one of ordinary skill in the art.
Applicant amended to require that the filter A has a filter BU upstream with a larger pore size, and a filter BD downstream with a smaller pore size.  Ogiwara teaches that filter (5) can be provided downstream of filter (4) with particle removal diameter of 20 nm or less [pg. 3, first paragraph; Fig. 1], such that filter (5) may be considered a filter BD with filter (4) representing filter A.  Ogiwara is silent to a filter BU upstream with a larger pore size.
However, see the rejections above.  Ly teaches a similar system including e.g. an ion exchange membrane, for purification of organic solvents and the like.  Ly teaches that the several microporous amine-modified membranes may be disposed upstream of the ion exchange membrane [0012] such that they can represent filter BU.  Ly teaches that the microporous upstream membranes have a larger pore size than the ion exchange membrane [0012].  As discussed by Ly, this surface modification of additional filters can reduce the amount of non-volatile residue in the solvent [0042].  It would have been obvious to one of ordinary skill in the art to provide upstream filters in the manner suggested by Ly to provide useful additional filtration effects to enhance e.g. chromium removal efficiency and other non-volatile removal efficiency in the system taught by Ogiwara.
Regarding the pore size of the filter A being larger than the filter BD, such limitation would be implicit (if not inherently required) for the filter BD to have any purpose (as the purpose of the filter BD, i.e. the filter (3), filters (5A) and/or (5B) in Ogiwara, is to remove particles 20nm or less that pass through filter (4)) but, regardless, as in Ly providing ion exchange filters with pore sizes of e.g. 1-25 nm would be considered useful for similar organic solvent treatment operations.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al (or in the alternative, over the combination of Ogiwara et al and Aamer et al) in view of Kagiyama et al.
Ogiwara and Aamer teach as above but are silent to a laminate in which both layers contain the claimed groups e.g. hydroxyls, quaternary ammonium groups, thiols, and the like.
However, Kagiyama teaches aspects of ion exchange membranes and the like and teaches that groups such as quaternary ammonium groups (for e.g. anion exchange functionality) and hydroxyl groups (for cation exchange functionality) each have particular benefits which may lead one of ordinary skill in the art to employ them, particularly that the quaternary ammonium groups allows for removal of acid components, and the hydroxyl group provides good stain resistance and long life.  It would have been obvious to employ groups such as these in the process of Ogiwara for these benefits.

Allowable Subject Matter
Claims 23, 24, 26, and 27 are allowed.
The closest prior art is discussed above, and most particularly noted is Ogiwara et al, which teaches arrangements including circulation loops for purification of e.g. organic solvent for manufacturing processes, such that fluid may be directed from the downstream side of a filter, through the loop, to the upstream side of the filter.  However, Ogiwara is silent to recirculation loops which isolate a specific filter, so that the loop would be capable of delivering fluid from the downstream side of a filter e.g. filter A to the downstream side of a different filter upstream e.g. filter BU.  The prior art does not teach or fairly suggest providing additional loops for isolated filters in a system such as Ogiwara’s, and such limitations would not have been obvious to one of ordinary skill in the art.  Kagiyama teaches aspects of ion exchange membranes and teaches that known useful groups for ion exchange membranes include quaternary ammonium groups (e.g. for anion exchange membranes) and hydroxyl groups (for cation exchange membranes) [Col. 5 lines 3-18].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777